BUFFINGTON, Circuit Judge.
This was an action brought by the United States against the Baltimore & Ohio Railroad Company to recover penalties for .alleged violation of the safety appliance laws. The statement filed embraced 37 different causes of action, of which a number were subsequently withdrawn, but leaving 22 for consideration in this case. The trial consumed a week, and a large number of witnesses were examined. At the termination of the case the court granted a compulsory nonsuit, and subsequently refused to take it off, saying:
“Inasmuch, therefore, as the plaintiff did not offer evidence sufficient to sustain a verdict upon any one of the several causes of action, the motion to take off the nonsuit must be refused.”
Each of the judges of this court separately, and all of them jointly, have examined and discussed the voluminous testimony, and, owing to the way in which it was taken, we are unable to intelligently apply it to the cars mentioned in the numerous counts. • Nor are we aided in that respect by the briefs in a specific reference to 'testimony applicable to particular cars or particular counts. Under such conditions we are unable to determine whether there was or was not evidence to go to the jury on particular counts, or, indeed, to ascertain with certainty the actual facts involved, and thus have an assured basis with reference to which the statute could be construed.
In the absence, therefore, of any satisfactory showing that the court below committed error in withdrawing the case from the jury, and without expressing any opinion as to the construction placed by it on the statutes, we affirm its action in refusing to take off the nonsuit.